Exhibit 10.3

Hewitt

HewittShares Options Award Agreement (US)

This Award Agreement and the Amended and Restated Hewitt Associates, Inc. Global
Stock and Incentive Compensation Plan (the “Plan”) together govern your rights
under the Plan and set forth all of the conditions and limitations affecting
such rights. Capitalized terms used in this Award Agreement shall have the
meanings ascribed to them in the Plan or in this Award Agreement. If there is
any inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement. For purposes of this Agreement “Hewitt” means the Company, its
Affiliates, and/or its Subsidiaries.

The Options granted to you under this Award Agreement are Nonqualified Stock
Options.

Overview of Your HewittShares Option Grant

 

1. Date of Grant: The Date of Grant is the date you were awarded the Options as
set forth in the personal statement accompanying the Award (“Date of Grant”).

 

2. Option Term: The Options have been granted for a period of ten (10) years
from the Date of Grant (“Option Term”).

 

3. Vesting Period: The Options do not provide you with any rights or interests
therein until they vest in accordance with the schedule set forth in the
personal statement accompanying the Award.

One hundred percent (100%) of the unvested Options will vest upon your
termination of employment due to death, provided you have continued in the
employment of Hewitt through such event.

If you change your employment status from a full-time Employee to a part-time
Employee, you will continue to vest in your Award if you work at least sixty
percent (60%) of Hewitt’s Standard Work Time during the applicable Annual
Vesting Period. If you work less than sixty percent (60%) of Hewitt’s Standard
Work Time in an Annual Vesting Period, you will forfeit the portion of the Award
related to such Annual Vesting Period. For purposes of this Award Agreement,
“Standard Work Time” means forty (40) hours per week; provided, however,
allowable time off (including, but not limited to, holidays and vacation) is
included when calculating the forty (40) hours per week. “Annual Vesting Period”
means the one-year period prior to each vesting date set forth in the personal
statement accompanying the Award.

If you take a leave of absence (i) for medical reasons (as determined in
accordance with Hewitt’s disability plans—meaning you qualify for Disability
benefits/salary continuation benefits), or (ii) in compliance with any state or
federal family or medical leave law which requires Hewitt to continue to provide
benefits under all Hewitt benefit plans, or (iii) which does not exceed twelve
(12) weeks, you will continue to vest in your Award. If you take a leave of
absence in excess of twelve (12) weeks (excluding allowable time off which
includes, but is not limited to, holidays and vacation) during which you do not
qualify for Disability benefits/salary continuation benefits or during which
Hewitt is not required to continue to provide benefits under all Hewitt benefit
plans (except for military service as described in the next sentence of this
paragraph) during any Annual Vesting Period, you will forfeit the portion of the
Award related to such Annual Vesting Period. Notwithstanding anything herein to
the contrary, if you take a leave of absence for any service, voluntary or
involuntary, in the Armed Forces of the United States, you will continue to vest
in your Award. “Disability” for purposes of this Award Agreement, shall mean
disability pursuant to the standards set forth in the Hewitt Associates LLC
long-term disability plan.

 

4. Exercise: You, or your representative upon your death, may exercise vested
Options at any time prior to the termination of the Options as provided in
Paragraphs 6, 7, and 8.

 

5. How to Exercise: The Options hereby granted shall be exercised by written
notice to Smith Barney, the administrator of the Plan (please refer to
www.benefitaccess.com for how to send such notice) or such successor
administrator, specifying the number of Shares you then desire to purchase,
together with a check payable to the order of the Company for an amount in
United States dollars equal to the Option Price of such Shares or, delivery (or
certification of ownership) of any class of the Company’s stock having an
aggregate Fair Market Value (as of the trading date immediately preceding the
date of exercise) equal to such Option Price, or a combination of cash and such
Shares. The notice shall also specify how any or all applicable federal, state,
and local (domestic and foreign) taxes, social insurance contributions, payroll
taxes, or other related tax withholding (“Tax-Related Items”) will be satisfied.



--------------------------------------------------------------------------------

Subject to the approval of the Board, you may be permitted to exercise pursuant
to a “cashless exercise” procedure, as permitted under the Federal Reserve
Board’s Regulation T, subject to securities law restrictions, or by any other
means which the Board, in its sole discretion, determines to be consistent with
the Plan’s purpose and applicable law.

As soon as practicable after receipt of such written notification and payment,
the Company shall issue or transfer to you, the number of Shares with respect to
which such Options shall be so exercised and not sold. However, if the Option
Price is satisfied by certification of previously acquired Shares, the Company
shall issue or transfer to you a number of Shares equal to the number of Shares
with respect to which the Options are exercised less the number to which you
have certified ownership. Upon receipt of applicable Tax-Related Items, the
Company shall deliver to you a certificate or certificates, or evidence of book
entry Shares.

 

6. Termination of Options: The Options, which vest as provided in Paragraph 3
above, shall terminate and be of no force or effect as follows:

(a) If your employment terminates during the Option Term by reason of death, the
Options terminate and have no force or effect upon the earlier of: (i) twelve
(12) months after the date of death, or (ii) the expiration of the Option Term;

(b) If your employment terminates during the Option Term by reason of
Retirement, the Options terminate and have no force or effect upon the earlier
of: (i) sixty (60) months after your termination of employment, or (ii) the
expiration of the Option Term. “Retirement” for purposes of this Award Agreement
shall mean your voluntary termination of employment with Hewitt on or after you
reach the age of fifty-five (55) and you have completed five (5) years of
service with Hewitt;

(c) If your employment terminates during the Option Term due to your dismissal
by Hewitt for Cause, the Options terminate and have no force or effect as of the
date your employment terminates.

For purposes of this Award Agreement, “Cause” means:

(i) Willful and continued failure to substantially perform your duties with
Hewitt after a written demand for substantial performance is delivered to you
that specifically identifies the manner in which Hewitt believes that you have
willfully failed to substantially perform your duties, and after you have failed
to resume substantial performance of your duties on a continuous basis within
thirty (30) calendar days of receiving such demand;

(ii) Willful engagement in conduct (other than conduct covered under (i) above)
which is injurious to Hewitt, monetarily or otherwise;

(iii) Breach of any fiduciary duty owed to the Company, including without
limitation, engaging in directly competitive acts while employed by the Company;
or

(iv) Conviction of, or plea of guilty or nolo contendere to, a felony.

For purposes of clauses (i) and (ii) of this definition, no act, or failure to
act, on your part shall be deemed “willful” unless done, or omitted to be done,
by you not in good faith and without reasonable belief that the act, or failure
to act, was in the best interests of Hewitt.

(d) If your employment terminates during the Option Term for any other reason
other than described in Paragraphs 6(a), (b), or (c) above, the Options
terminate and have no force or effect upon the earlier of: (i) ninety (90) days
after your termination of employment, or (ii) the expiration of the Option Term;
and

(e) If you continue employment with Hewitt through the Option Term, the Options
terminate and have no force or effect upon the expiration of the Option Term.

 

7. Change in Control: In the event of a Change in Control, all of the unvested
Options shall become immediately vested and exercisable. If your employment is
terminated by Hewitt within twelve (12) months following a Change in Control,
for reasons other than death, Retirement, or Cause, the Options terminate and
have no force or effect upon the earlier of: (i) twelve (12) months after your
termination of employment, or (ii) the expiration of the Option Term.

 

8.

Sale of a Division: If there is a sale of a division of Hewitt and you are an
Employee of such division whose employment by Hewitt is terminated as a result
of the sale of said division, or you remain employed by Hewitt after the sale of
the division but are terminated by Hewitt (other than a termination for Cause)
within twenty-four (24) months of the sale of said division, all of

 

2



--------------------------------------------------------------------------------

 

the unvested Options shall become immediately vested and exercisable upon such
termination of employment. Subsequent to your termination of employment from
Hewitt the Options terminate and have no force or effect upon the earlier of:
(i) twelve (12) months after your termination of employment with Hewitt or
(ii) the expiration of the Option Term.

 

9. Who Can Exercise: During your lifetime, the Options shall be exercisable only
by you. No assignment or transfer of the Options, whether voluntary or
involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution or as otherwise required by applicable law, shall vest
in the assignee or transferee any interest whatsoever. Upon your death, your
estate (or the beneficiary that receives the Options under your will) may
exercise vested Options.

 

10. Tax Withholding: Regardless of any action Hewitt or your employer (the
“Employer”) takes with respect to any or all Tax-Related Items related to your
participation in the Plan and legally applicable to you or deemed by Hewitt or
the Employer to be an appropriate charge to you even if technically due by
Hewitt or the Employer, you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility (or that of your
beneficiary) and may exceed the amount actually withheld by Hewitt or the
Employer. You further acknowledge that Hewitt and/or the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option grant, including the grant, vesting
or exercise of the Option, the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate your (or your beneficiary’s) liability for such
Tax-Related Items or to achieve any particular tax result. Further, if you have
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, you acknowledge that Hewitt and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event (federal, state, and
local, domestic or foreign, required by law or regulation) arising as a result
of this Award Agreement, you (or your beneficiary) shall pay or make adequate
arrangements satisfactory to Hewitt or the Employer, to satisfy all Tax-Related
Items. In this regard, you authorize Hewitt and/or the Employer, or their
respective agents, at their discretion and pursuant to such procedures as Hewitt
may specify from time to time, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) withholding from any wages or other cash compensation paid to you by Hewitt
and/or the Employer;

(ii) withholding otherwise deliverable Shares to be issued upon exercise of the
Option; or

(iii) withholding from the proceeds of the sale of Shares acquired upon exercise
of the Option either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization).

To avoid negative accounting treatment, Hewitt may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts as described in Paragraph 11 of this Award Agreement or other applicable
withholding rates. You shall pay to Hewitt and/or the Employer any amount of
Tax-Related Items that Hewitt and/or the Employer may be required to withhold as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and/or
deliver to you any Shares pursuant to your Option if you fail to comply with
your obligations in connection with the Tax-Related Items as described in this
Paragraph 10.

 

11. Stock Withholding: With respect to withholding required upon any taxable
event arising as a result of Options granted hereunder, the Company, unless
notified otherwise by you in writing within thirty (30) days prior to the
taxable event, will satisfy the withholding requirement by withholding Shares
having a Fair Market Value equal to the total minimum statutory tax required to
be withheld on the transaction.

 

12. Requirements of Law: The granting of Options and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

13. Applicable Laws and Consent to Jurisdiction: The validity, construction,
interpretation, and enforceability of this Award Agreement shall be determined
and governed by the laws of the State of Illinois without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Award Agreement, the parties hereby consent to exclusive
jurisdiction of, and agree that such litigation shall be conducted in, the
federal or state courts of the State of Illinois.

 

14. Nontransferability: Options awarded pursuant to this Award Agreement may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
(“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of the Options is made, or if any attachment, execution,
garnishment, or lien shall be issued against or placed upon the Options, your
right to such Options shall be immediately forfeited to the Company, and this
Award Agreement shall lapse.

 

3



--------------------------------------------------------------------------------

15. Administration: This Award Agreement and your rights hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Board may adopt
for administration of the Plan. It is expressly understood that the Board is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you, the Participant.

 

16. No Right to Future Grants; No Right of Employment or Continued Employment;
Extraordinary Item: In accepting the grant, you acknowledge that: (a) the Plan
is established voluntarily by the Company, it is discretionary in nature and it
may be modified, suspended or terminated by the Company at any time; (b) the
grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;
(c) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (d) your participation in the Plan is voluntary;
(e) the grant is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to Hewitt and which is outside the
scope of your employment contract, if any; (f) the grant is not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for Hewitt; (g) this
grant shall not confer upon you any right to continuation of employment by
Hewitt, nor shall this grant interfere in any way with the right of you or
Hewitt to terminate your employment at any time; (h) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (i) if the
underlying Shares do not increase in value, the Option will have no value;
(j) if you exercise your Option and obtain Shares, the value of those Shares
acquired upon exercise may increase or decrease in value, even below the Option
Price; (k) notwithstanding any terms or conditions of the Plan to the contrary,
in the event of involuntary termination of your employment, your right to
receive Awards and vest in Awards under the Plan, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under any federal, state, provincial,
or local law (including but not limited to the Worker Adjustment and Retraining
Notification Act); (l) Hewitt is not providing any tax, legal or financial
advice, nor is Hewitt making any recommendations regarding your participation in
the Plan or your acquisition or sale of the underlying Shares; and (m) you are
hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.

 

17. Amendment to the Plan: The Board may terminate, amend, or modify the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect your rights under this Award Agreement,
without your written approval or cause the settlement of any portion of your
Award that is considered deferred compensation subject to Section 409A of the
Code to be accelerated unless such acceleration does not result in penalties
under Section 409A of the Code. Notwithstanding any provision in this Award
Agreement to the contrary, the Board reserves the right, to the extent the Board
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan, the Award Agreement and/or your personal statement to ensure
that all Awards made to Participants who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with
Section 409A; provided; however, that the Company makes no representations that
the Plan or this Award Agreement will be exempt from or comply with Section 409A
and makes no undertaking to preclude Section 409A from applying to the Plan or
any Award Agreement granted thereunder.

 

18. Employee Data Privacy: You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this Award Agreement and any other Option grant materials
by and among, as applicable, the Employer and Hewitt for the exclusive purpose
of implementing, administering and managing your participation in the Plan.

You understand that Hewitt and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in Hewitt, details of all Options or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).

You understand that Data may be transferred to any third parties assisting
Hewitt with the implementation, administration and management of the Plan. You
understand the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country may have different data privacy laws
and protections than your country. You understand that you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize Hewitt and
the recipients which may assist Hewitt (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan. You
understand

 

4



--------------------------------------------------------------------------------

that Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. You understand that you may refuse or
withdraw the consents herein by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

 

19. Successor: All obligations of the Company under the Plan and this Award
Agreement, with respect to the Options, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

 

20. Severability: The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

21. Electronic Delivery: Hewitt may, in its sole discretion, decide to deliver
any documents related to the Options or future Awards made under the Plan by
electronic means or request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by Hewitt or a third party designated by
Hewitt.

 

22. Imposition of Other Requirements: Hewitt reserves the right to impose other
requirements on your participation in the Plan, on the Options and any Shares
acquired under the Plan, to the extent Hewitt determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

 

5